DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, claims 1-31 and 42, in the reply filed on August 16, 2021 is acknowledged.
Claims 32-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Status of the Claims
Claims 1-3, 5, 6, 9-11, 13, 15, 18, 20-22, 24, and 26-29 are under examination. 
Claims 32-35 are withdrawn. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-3, 5, 6, 9-11, 13, 15, 18, 20-22, 24, and 26-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1-3, 5, 6, 9-11, 13, 15, 18, 20-22, 24, and 26-29 are directed to method of mapping and evaluating protein surfaces and evaluating a pocket of a protein. As described in Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S._, 134 S. Cr. 2347, 110 U.S.P.Q.2d 1976 (2014), a two-step analysis is required in considering the patent eligibility of the claimed subject matter. The first step requires determining if the claimed subject matter is directed to a judicial exception. The instant claims require the steps of performing a Voronoi tessellation of a protein structure, developing a Voronoi diagram, identifying all In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). Thus, the instant claims are drawn to a judicial exception.
This judicial exception is not integrated into a practical application. The instant claims do not recite an element that reflects an improvement in the functioning of a computer or other technology, an element that applies the judicial exception to effect a particular treatment, an element that implements the judicial exception with a particular machine, or an element that effects a transformation of a particular article to a different state or thing.  
The second part of the analysis requires determining if the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. The instant claims recite the additional elements of displaying the pocket protein or the optimal chemical fragment.  However, displaying the results of mathematical algorithm is well-known, routine, and conventional. Reciting such well-understood, routine, and conventional steps do not transform a judicial exception into patent eligible subject matter. In addition, the recitation of the characteristics of data to be used in the judicial exception does not transform the abstract idea into a non-abstract idea. (See buySAFE, Inc. v Google, Inc. 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed.Cir.2014)). Furthermore, the elements taken as a combination are also well-understood, routine, and conventional.  Thus, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.


	
	
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Guilloux et al. (hereinafter “Guilloux”) (“Fpocket: An Open Source Platform for Ligand Pocket Detection”, Bioinformatics 2009,pages, 1-19) in view of Arora et al. (hereinafter “Arora”) (US 2009/0006059A1).
	Regarding claim 1, Guilloux teaches  a method for mapping and evaluating protein surfaces comprises (Abstract): performing a Voronoi tessellation of a protein structure (page 1 and 5 –Fpocket is an open source pocket detection package based on Voronoi tessellation; Voronoi tessellation is performed using the qhull package and more precisely the program qvoronoi); developing a Voronoi diagram of the surface of the protein, the Voronoi diagram including a plurality of Voronoi vertices (page 3- Grid free approaches encompass (nonexhaustive) probe (or sphere) based approaches as well as methods using the concepts of Voronoi diagrams; Voronoi diagrams, CAST [13] and APROPOS [10], extract from the Delaunay triangulation of the convex hull the so called alpha- shape,  a subset of the triangulation from which Voronoi vertices and edges outside the molecule are omitted); identifying all alpha-spheres at the surface of the protein, a center of the alpha spheres corresponding to the Voronoi vertices (page 4-5 – alpha sphere identification can be related to Voronoi decomposition of space: the center of alpha spheres correspond to Voronoi vertices, points at which Voronoi regions intersect); filtering the alpha-spheres based on radius ,the filtering including removing alpha-spheres having a radius below a minimum radius and above a maximum radius (page 4-5 – filter the ensemble of alpha spheres defined from the atoms of a protein according to some minimal and maximal radii values in order to address pocket detection; Pruning the alpha spheres set by this maximum size and minimum size enables the elimination of solvent in accessible alpha spheres and too exposed alpha spheres); clustering remaining alpha-spheres into alpha-clusters, the alpha-clusters comprising localized pockets on the protein structure clustered using a linkage algorithm with optimized clustering parameters (page 3- 5- Sphere or probe approaches are based on the positioning of probe spheres at protein surface and to identify clusters of spheres having some property representative of candidate pockets; the search for ligand pockets can be turned as the search for clusters of alpha spheres of proper radius. Finally, the knowledge of the spheres also comes with the identification of the atoms of the protein involved; a step based on a multiple linkage clustering approach is carried out in order to perform final fine clustering. During this step, all vertices of one cluster are compared to vertices of another cluster. If a certain number of alpha spheres of one cluster are near a certain number of alpha spheres of another cluster, both clusters are merged together); selecting at least one alpha-cluster for quantitative evaluation, the selected at least one alpha-cluster comprising a pocket of the protein (page 3-4; 12 –Pocket Picker seems adapted for punctual visual pocket detection, but not really adapted for large scale evaluations; small cluster of probes (alpha spheres for fpocket) next to the ligand could be considered as a successful identification of the pocket even if none of the ligand atoms actually lies within the pocket volume). 
Guilloux does not teach displaying the pocket of the protein to a user. However, Arora teaches displaying the pocket of the protein to a user (Para [0009], [0064] –The interaction map is outputted to a .

7.	Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Guilloux et al. (hereinafter “Guilloux”) (“Fpocket: An Open Source Platform for Ligand Pocket Detection”, Bioinformatics 2009,pages, 1-19) in view of Arora et al. (hereinafter “Arora”) (US 2009/0006059A1) as applied to claim 1 above, and further in view of Ouzounis (WO 01/09615).

Guilloux and Arora are applied as above.
 
Regarding claim 3, neither Guilloux nor Arora teaches the linkage algorithm includes one of an average linkage algorithm, a complete linkage algorithm, a density-based algorithm, or a density peak algorithm. However, Ouzounis teaches the linkage algorithm includes one of an average linkage algorithm, a complete linkage algorithm, a density-based algorithm, or a density peak algorithm (page 31, In 2-10 – average linkage algorithm).
 It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teachings of Guilloux with those of Arora and Ouzounis since doing so would efficiently identify the pockets.

Regarding claim 5, Ouzounis teaches the average linkage algorithm is the average linkage algorithm (page 31, ln 2-10) uses a pairwise alpha-sphere Euclidean distance matrix to generate a hierarchical dendrogram of the alpha-spheres according to an average-linkage criterion, or maximum mean distance between elements of any single cluster (page 5, In 10 to page 6, In 10). 

8.	Claims 10, 11, 13, 15, 21, 22, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Guilloux et al. (hereinafter “Guilloux”) (“Fpocket: An Open Source Platform for Ligand Pocket Detection”, Bioinformatics 2009,pages, 1-19) in view of Zhou et al. (hereinafter “Zhou”) (“Alpha shape and .

Regarding claim 10, Guilloux teaches a method for evaluating a pocket of a protein, comprises (Abstract): determining sets of alpha-sphere contact atoms in a plurality of localized regions of the pocket, the contact atoms including four atoms of the protein that are equidistant to a corresponding alpha-sphere, the alpha-sphere representing a single interaction point (page3-5 – SiteFinder [33] uses the concept of alpha spheres L spheres that contact four atoms and do not contain any atom (see concepts) L to identify cavities; the search for catalytic site pockets might differ from the search for protein-protein interaction effectors or carbohydrate-protein binding sites; an alpha sphere is a sphere that contacts four atoms on its boundary and contains no internal atom. By definition the four atoms are at an equal distance (sphere radius) to the alpha sphere center. Alpha sphere radii reflect the local curvature defined by the four atoms; Fpocket checks if these interconnected vertices are close to each other and identifies a first set of clusters using a simple distance criterion); ranking the pocket to determine a pocket score, the pocket score corresponding to a nonpolar-weighted alpha-space volume (page 6 and 8 –clustered pockets were characterized in order to rank pockets according to their ability to bind small molecules; layer of large scale statistical analysis was added to these two programs, in order to facilitate high throughput pocket detection and assessment of scoring performance; the rank of the actual pocket detected by fpocket for each criteria, and some other values such as ligand and pocket volume evaluation, number of atoms in the pocket); determining a pocket-fragment complementarity by discretely evaluating whether there is overlap for individual alpha-atoms (page 9 and 10 – Pockets found by the algorithm should be neither too small nor too large. To do so, it was intended to obtain a good relative overlap (e.g. size of the pocket found by fpocket /size of the actual pocket; MutualOverlap criterion(MOc): This criterion considers a pocket successfully identified if at least 50% of the ligand atoms lies within 3 L of at least one alpha sphere, AND if at least 20% of the pocket alpha spheres lie within 3 L of the ligand.); matching pockets between various conformations of the protein (page 3, 8 and 13- cavities when compared to each other. They are trained usually on descriptors of the binding pocket; some of these descriptors are normalized between 0 and 1 to allow comparison between pockets of different proteins); 
Guilloux does not teach performing a Delaunay triangulation of the four contact atoms of each interaction point; determining a plurality of alpha-spaces of each interaction point, each alpha space corresponding to a volume of a region defined by the Delaunay triangulation of the contact atoms of each interaction point; determining an alpha-atom of each interaction point; determining an alpha-atom contact surface area of the pocket; displaying the optimal chemical fragment to a user. 
However, Zhou teaches performing a Delaunay triangulation of the four contact atoms of each interaction point (page 2, col 1; page 4, col 2- Delaunay triangulation or Delaunay tessellation, the dual shape of the Voronoi diagram enables a unique division of the space to be made based on nearest neighbors. We can define the Delaunay triangulation based on its duality with a Voronoi diagram; use Delaunay triangulation to extract the interface of protein L protein complexes and define different level-of-focus hierarchy of the interface);determining a plurality of alpha-spaces of each interaction point, each alpha space corresponding to a volume of a region defined by the Delaunay triangulation of the contact atoms of each interaction point (page 1, col 2; page 2, col 1; page 6,col 2 – Rank the potential ligand binding sites according to their properties such as number of alpha spheres, hydrophobic density and polarity; The alpha shape is proposed by Edelsbrunner and Mucke for computing the 3D structure of a finite point set in space based on the Delaunay triangulation; Alpha shape can be derived from Delaunay triangulation, which offers a concrete definition of a shape to represent the structure of a set of points); determining an alpha-atom of each interaction point (page 2, col 1; page 5, col 1- Using a 3D Delaunay triangulation, one can easily get the atom contacts which are represented by the edges in the Delaunay triangulation); determining an alpha-atom contact surface area of the pocket (page 4, col 2-extract a set of features including surface shape, conservation, electrostatic potential, hydrophobicity, residue interface 
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teachings of Guilloux with those of Zhou since doing so would efficiently and accurately identify a chemical fragment for binding to a pocket of the protein. 
Neither Guilloux nor Zhou teaches displaying the optimal chemical fragment to a user. However, Arora teaches displaying the optimal chemical fragment to a user (Para[0019]- displaying the binding site volume map).
It would have been obvious to one of ordinary skill in the art, at the time of filing, to combine the teachings of Guilloux with those of Zhou and Arora since doing so would present the optimal chemical fragment to a user for visual analysis.

Regarding claim 11, Zhou teaches each of the plurality of alpha-spaces does not overlap with another of the plurality of alpha-spaces and further wherein the plurality of alpha-spaces are positioned face-to-face within the pocket to define a contiguous volume(page4,col1topage5,col2) and wherein a sum of all the alpha-spaces correlates with a combination of the surface area and curvature of the entire pocket (page 5, col 1 to page 6, col 1).

Regarding claim 13, Guilloux teaches the alpha-atom includes a theoretical atom having a radius of 1.8 angstrom in contact with a surface of each of the contact atoms in a localized region of the pocket (page3-4) and wherein alpha-atoms of each localized region of the pocket form an overlapping alpha-cluster, an outline of the alpha-cluster representing a shape and size of a chemical fragment complimentary to the pocket (page 5,col 1-2).

Regarding claim 15, Zhou teaches taking a difference between a first contact surface of the contact atoms of each interaction point before binding to the alpha-cluster, and a second contact surface of the contact atoms of each interaction point after binding to the alpha-cluster (page 4, col 1 to page 5, col 2).

Regarding claim 21, Zhou teaches the alpha-space is unoccupied when the distance between the center of the alpha-atom and the center of the overlapping chemical fragment atom is greater than 1.6 angstroms (page3-4).

Regarding claim 22, Guilloux teaches at least a portion of a chemical fragment is extended to overlap the alpha-atom associated with an unoccupied alpha-space to optimize pocket occupation (page14-15).

Regarding claim 26, Guilloux teaches determining the pocket score using only the alpha-spaces associated with the alpha-atoms that are occupied by a chemical fragment (page 6,13).

Regarding claim 27, Guilloux teaches determining a contact score associated with an interacting chemical fragment, the contact score comprising a sum of the alpha-spaces of the protein that are occupied by atoms from the chemical fragment (page 6,13).

Regarding claim 28, Zhou teaches inverse mapping of pockets in the ligand surface (page 5, col 2; Fig.3); and adding to fragment contact score the decomposed alpha-space associated with alpha-atoms within pockets defined by the ligand surface and occupied by the protein target atoms (page 4, col 1 to page 5, col 2).

Regarding claim 29, Zhou teaches classifying the contact interactions by the respective pharmacophore identities of the pocket-atoms from the protein and/or the ligand (page 7, col 1 to page 8, col 1) and grouping contact scores according to predefined sets of pharmacophore combinations (page 7, col 1 to page 8, col 1).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561.  The examiner can normally be reached on M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY LIN/             Primary Examiner, Art Unit 1631